Conviction is for murder; the punishment assessed is confinement in the State Penitentiary for a term of eight years.
In the record is what purports to be a statement of the facts. It is in question and answer form and denominated "Statement of Facts and Bills of Exceptions."
Under the circumstances it can not be considered as a statement of facts because it is in question and answer form. See Cantrell v. State, 103 Tex.Crim. Rep.; Wooten v. State, 50 S.W.2d 834; Olivares v. State, 53 S.W.2d 305; Mitchell v. State, 54 S.W.2d 107.
Nor can it be considered as a bill of exceptions because it is in question and answer form without a certificate from the trial judge that it is necessary that it be in such form. See Article 760, C. C. P.; Ainsworth v. State, 105 Tex. Crim. 212
(287 S.W. 250); Byler v. State, 294 S.W. 205; Morgan v. State, 49 S.W.2d 788; Seals v. State, 78 S.W.2d 617.
All other matters of procedure appear to be regular.
The judgment of the trial court is affirmed. *Page 356 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
GRAVES, JUDGE, did not participate in the disposition of this cause.